DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 & 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,242,642.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 20 of U.S. Patent No. 11,242,642 requires all limitations of claims 1-2 & 18-20 of the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 5-8, 17-18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN103806256A) in view of Favaro (US20170362763A1) and evidentiary reference Bouchard (FR2626018A1). 
As to claims 1, 18, & 20, Wu teaches a dispenser for a laundry machine having a front drawer (Fig.2 ref 12) that is slidable along a slide path (see Figs.1 & 3-7) having one or more treating chemistry chambers [0024] located across a width of the front drawer (see Figs.2-3); a rear drawer (Fig.2 ref 13) located behind the front drawer and slidable along the slide path between opened and closed positions (see Figs.1 & 3-7) and having one or more treating chemistry chambers [0024] located across a width of the rear drawer and located behind the treating chemistry chamber of the front drawer at least when the front drawer is closed (see Figs.2-7); the front and rear drawers are independently slidable along the slide path and completely removable from the dispenser (Figs.4-7) with the front drawer blocking access to the rear drawer when the front drawer is in the closed position (see Figs.3-4). As Wu discloses the dispenser is for a washing machine [0002 & 0011], one of ordinary skill in the art recognizes that a cabinet and treating chamber which couples to the dispenser would be implicitly present. Assuming arguendo that such is not implicitly present, the following alternative rejection is provided. Wu does not explicitly teach a laundry appliance with a cabinet and treating chamber coupled to the dispenser, however such a configuration is known in the art as evidenced by Favaro.
Favaro discloses a laundry treating appliance (Fig.1) comprising: a cabinet (Fig.1 ref 2) defining and interior; a treating chamber located within the interior (Fig.2 inside of tub ref 6); and the dispenser (Fig.1 ref 16) fluidly couples to the treating chamber to supply agents to the treating chamber [0115].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Wu to provide a washing machine in which the dispenser of Wu can be utilized, as such is the intention of Wu (Wu [0002 & 0011]). It is in the purview of one of ordinary skill in the art to utilize one known dispenser in place of another and to supply a washing machine for a detergent dispenser of a washing machine, as such would logical. Further, there would be a reasonable expectation of success in such a provision. As to the limitation of the laundry appliance operating with the drawer(s) completely removed, such a limitation is intended use of the laundry appliance and one of ordinary skill in the art would reasonably expect that it is capable of doing so. To further clarify, there is no mention of a controller that inhibits a cycle from being performed or a sensor which detects the presence of a drawer. Further, there appears to be no mechanical limitations that would prevent the washing machine from running when the drawer is not in place. Thus, there is a reasonable expectation that the washing machine is capable of operating a cycle even when one or both drawers are removed. See also evidentiary reference Bouchard (lines 28-29) which indicate that it well-known that washing machine can operate without the presence of the detergent box. Also, Favaro Fig.6 showcases that even should the drawer be extended out/removed from the cabinet, water is still capable of traveling through the dispenser housing (see Favaro Fig.6 ref 18) and into the tub (see Favaro Fig.6 ref 33 and [0115]). Furthermore, it is reasonably expected that the washing machine is capable of performing a cycle that does not utilize water as well (e.g. spinning/dehydration, balancing/untangling, weighing, etc.). 
As to claim 3, Modified Wu teaches the laundry appliance of claim 1, wherein the dispenser further comprises a dispenser housing (Wu Fig.2 ref 11) physically receiving both the front and rear drawer in the closed position (Wu Fig.1).
As to claim 5, Modified Wu teaches the laundry appliance of claim 1, wherein the rear drawer is substantially equal in width with the dispenser housing (see Wu Fig.2).
As to claim 6, Modified Wu teaches the laundry appliance of claim 3, wherein the dispenser housing underlies both the front and rear drawers when in the closed positions (Wu Figs.1-2).
As to claim 7, Modified Wu teaches the laundry appliance of claim 1, wherein the front drawer has at least a bottom wall and a side wall (see Figs.2-3).
As to claim 8, Modified Wu teaches the laundry appliance of claim 1, wherein the front drawer bottom wall does not appear to at least partly underlie the rear drawer (see Wu Figs.2 & 7). However, a skilled artisan would reasonably expect that such a feature would merely be a design choice absent evidence to the contrary. One of ordinary skill in the art would recognize the sizing/design of the front drawer bottom wall would not produce any markedly different and unexpected results if it were to partly underly the rear drawer. Thus, a person having ordinary skill in the art would find it obvious to modify the sizing/design of the bottom wall to any desired design/size so long as the additive is capable of exiting the drawer and being supplied to the tub. See MPEP 2144.04 section IV.
As to claim 17, Modified Wu teaches the laundry appliance of claim 1, wherein the rear drawer is only moveable to the opened position after the front drawer is in the open position (see Wu Figs.5-7, and [0027]).

Claim(s) 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN103806256A) in view of Favaro (US20170362763A1) and evidentiary reference Bouchard (FR2626018A1) as applied to claim 1 above, and further in view of Jiang (US20180355542A1) and evidentiary reference Luckman (US20100000264A1).
As to claims 9-16, Modified Wu teaches the laundry appliance of claim 1, wherein the one or more treating chemistry chambers of the front door comprise one or more open top containers for dispensing (Wu [0026 & 0022]) and the one or more treating chemistry of the rear drawer comprise one or more treating chemistry reservoirs (Wu [0026]) that store liquid. The rear drawer has a chamber (Wu [0024]) which stores liquid detergent (Wu [0004, 0011, & 0026]). It is noted that the limitation of being single use or bulk reservoirs that are configured to utilize powder of carry a sufficient amount of chemistry are merely intended use, and one of ordinary skill in the art would reasonably expect that the chambers are capable of such a feature (Wu [0004, 0011, 0024, & 0026]). However, assuming arguendo the such a limitation is meant to be positively recited the following alternative rejection is provided. The laundry appliance of Modified Wu may have a single dose chemistry container (Favaro [0078]), understood to be able to at least receive enough chemistry for a single use, but does not explicitly state the front drawer capable of receiving a powder detergent or the rear drawer being a bulk dispenser. However, such features are known in the art as evidenced by Jiang and evidentiary reference Luckman.
Jiang discloses a washing machine that utilizes bulk chemistry dispensers and reservoirs (Figs.3-5 refs 118 and 142, [0036]) located behind a single use [0022] powder detergent chamber (Figs.3-5 ref 116) with an open top (see Figs.3-5). The bulk dispensers contain liquid chemistry chambers [0036], and one of ordinary skill in the art knows that a bulk reservoir is configured to receive an amount of chemistry sufficient for multiple cycles (see evidentiary reference Luckman [0003]). Jiang and Wu are analogous in the art of dispensers for washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the rear drawer of Modified Wu to include a bulk dispenser behind the detergent container, as disclosed by Jiang, in order to easy the supplying of treating chemistries (Luckman [0003]). Further, since Modified Wu discloses that front drawer is capable of receiving various types of detergent (Wu [0024]) it would be obvious for a skilled artisan to configure the container to accept powder detergents. Furthermore, it is in the purview to configure a container to receive a known type of detergent where one is not explicitly stated.

Claim(s) 1, 3-8, 17-18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN1039244220B) in view of Favaro (US20170362763A1), Joerger (US20090322195A1), and evidentiary reference Bouchard (FR2626018A1).
As to claims 1, 18, & 20, Jin teaches a dispenser for a laundry machine having a front drawer (Fig.2 ref 13) that is slidable along a slide path (see Figs.5-8) having one or more treating chemistry chambers [0034] located across a width of the front drawer (see Fig.2); a rear drawer (Fig.2 ref 12) located behind the front drawer and slidable along the slide path between opened and closed positions (see Figs.5-8) and having one or more treating chemistry chambers [0034] located across a width of the rear drawer and located behind the treating chemistry chamber of the front drawer at least when the front drawer is closed (see Figs.1-2 & 5); the front and rear drawers are independently slidable along the slide path and completely removable from the dispenser (Figs.5-8) with the front drawer blocking access to the rear drawer when the front drawer is in the closed position (see Figs.5-6). As Jin discloses the dispenser is for a washing machine [0002], one of ordinary skill in the art recognizes that a cabinet and treating chamber which couples to the dispenser would be implicitly present. Assuming arguendo that such is not implicitly present, the following alternative rejection is provided. Jin does not explicitly teach a laundry appliance with a cabinet and treating chamber coupled to the dispenser, however such a configuration is known in the art as evidenced by Favaro. Further, assuming the Fig.8 of Jin does not explicitly show the drawers being completely removable, such a feature would be obvious in light of the teachings of Joerger.
Favaro discloses a laundry treating appliance (Fig.1) comprising: a cabinet (Fig.1 ref 2) defining and interior; a treating chamber located within the interior (Fig.2 inside of tub ref 6); and the dispenser (Fig.1 ref 16) fluidly couples to the treating chamber to supply agents to the treating chamber [0115].
Joerger discloses an art related washing machine (Fig.1), wherein it is known to remove drawers from their housing in order to clean the drawers [0025] or perform other functions such as servicing or repair the drawers or washing machine.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Jin to provide a washing machine in which the dispenser of Jin can be utilized, as such is the intention of Jin (Jin [0002]). It is in the purview of one of ordinary skill in the art to utilize one known dispenser in place of another and to supply a washing machine for a detergent dispenser of a washing machine, as such would logical. Further, there would be a reasonable expectation of success in such a provision. A skilled artisan would also find it obvious to further modify Jin in order to completely remove the dispenser in order to clean the drawers (Joerger [0025]). As to the limitation of the laundry appliance operating with the drawer(s) completely removed, such a limitation is intended use of the laundry appliance and one of ordinary skill in the art would reasonably expect that it is capable of doing so. To further clarify, there is no mention of a controller that inhibits a cycle from being performed or a sensor which detects the presence of a drawer. Further, there appears to be no mechanical limitations that would prevent the washing machine from running when the drawer is not in place. Thus, there is a reasonable expectation that the washing machine is capable of operating a cycle even when one or both drawers are removed. See also evidentiary reference Bouchard (lines 28-29) which indicate that it well-known that washing machine can operate without the presence of the detergent box. Also, Favaro Fig.6 showcases that even should the drawer be extended out/removed from the cabinet, water is still capable of traveling through the dispenser housing (see Favaro Fig.6 ref 18) and into the tub (see Favaro Fig.6 ref 33 and [0115]). Furthermore, it is reasonably expected that the washing machine is capable of performing a cycle that does not utilize water as well (e.g. spinning/dehydration, balancing/untangling, weighing, etc.). 
As to claim 3, Modified Jin teaches the laundry appliance of claim 1, wherein the dispenser further comprises a dispenser housing (Jin Fig.2 ref 11) physically receiving both the front and rear drawer in the closed position (Jin Fig.1).
As to claim 4, Modified Jin teaches the laundry appliance of claim 1, wherein the dispenser housing and the front drawer are almost equal in width (see Jin Fig.2).
As to claim 5, Modified Jin teaches the laundry appliance of claim 1, wherein the rear drawer is substantially equal in width with the dispenser housing (see Jin Fig.2).
As to claim 6, Modified Jin teaches the laundry appliance of claim 3, wherein the dispenser housing underlies both the front and rear drawers when in the closed positions (Jin Figs.1-2 & 5-7).
As to claim 7, Modified Jin teaches the laundry appliance of claim 1, wherein the front drawer has at least a bottom wall and a side wall (see Figs.2 & 5-6).
As to claim 8, Modified Jin teaches the laundry appliance of claim 1, wherein the front drawer bottom wall does not appear to at least partly underlie the rear drawer (see Jin Figs.2 & 7). However, a skilled artisan would reasonably expect that such a feature would merely be a design choice absent evidence to the contrary. One of ordinary skill in the art would recognize the sizing/design of the front drawer bottom wall would not produce any markedly different and unexpected results if it were to partly underly the rear drawer. Thus, a person having ordinary skill in the art would find it obvious to modify the sizing/design of the bottom wall to any desired design/size so long as the additive is capable of exiting the drawer and being supplied to the tub. See MPEP 2144.04 section IV.
As to claim 17, Modified Jin teaches the laundry appliance of claim 1, wherein the rear drawer is only moveable to the opened position after the front drawer is in the open position (see Jin Figs.5-8, and [0037]).

Claim(s) 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN103924422B) in view of Favaro (US20170362763A1), Joerger (US20090322195A1), and evidentiary reference Bouchard (FR2626018A1) as applied to claim 1 above, and further in view of Jiang (US20180355542A1) and evidentiary reference Luckman (US20100000264A1).
As to claims 9-16, Modified Jin teaches the laundry appliance of claim 1, wherein the one or more treating chemistry chambers of the front door comprise one or more open top containers for dispensing (Jin [0032, 0034, & 0037]) and the one or more treating chemistry of the rear drawer comprise one or more treating chemistry reservoirs (Jin [0034 & 0037]). The rear drawer has a chamber (Jin [0034]) which stores liquid detergent (Jin [0004]). It is noted that the limitation of being single use or bulk reservoirs that are configured to utilize powder of carry a sufficient amount of chemistry are merely intended use, and one of ordinary skill in the art would reasonably expect that the chambers are capable of such a feature (Jin [0004, 0032, 0034, & 0037]). However, assuming arguendo the such a limitation is meant to be positively recited the following alternative rejection is provided. The laundry appliance of Modified Jin may have a single dose chemistry container (Favaro [0078]), understood to be able to at least receive enough chemistry for a single use, but does not explicitly state the front drawer capable of receiving a powder detergent or the rear drawer being a bulk dispenser. However, such features are known in the art as evidenced by Jiang and evidentiary reference Luckman.
Jiang discloses a washing machine that utilizes bulk chemistry dispensers and reservoirs (Figs.3-5 refs 118 and 142, [0036]) located behind a single use [0022] powder detergent chamber (Figs.3-5 ref 116) with an open top (see Figs.3-5). The bulk dispensers contain liquid chemistry chambers [0036], and one of ordinary skill in the art knows that a bulk reservoir is configured to receive an amount of chemistry sufficient for multiple cycles (see evidentiary reference Luckman [0003]). Jiang and Jin are analogous in the art of dispensers for washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the rear drawer of Modified Jin to include a bulk dispenser behind the detergent container, as disclosed by Jiang, in order to easy the supplying of treating chemistries (Luckman [0003]). Further, since Modified Jin discloses that front drawer is capable of receiving various types of detergent (Jin [0034]) it would be obvious for a skilled artisan to configure the container to accept powder detergents. Furthermore, it is in the purview to configure a container to receive a known type of detergent where one is not explicitly stated.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cataltepe (WO2018103968A1) in view of Joerger (US20090322195A1).
Regarding claims 18-19, Cataltepe discloses a washing machine with a drawer (abstract), the machine comprising: a cabinet (Fig.1 ref 2) defining an interior; a treating chamber within the cabinet (see Fig.1); a dispenser (all of Fig.2) coupled to the treating chamber. The dispenser comprising: a front drawer (Fig.2 ref 5) for sliding between an open and closed position and having at least one compartment located across a width of the drawer (see Fig.2); a rear drawer (Fig.2 ref 8) behind the front drawer and with chambers (Fig.2 ref 16) located across the width of the rear drawer and behind the chambers of the front drawer (Fig.3 ref 9), the rear drawer is slidable between openable and closeable positions (see claim 1, such that the front and rear drawer are on the same slide path. The drawers are independently slidable from each other via a railing system (see Fig.2 refs 4, 6, & 7) and the front drawer blocks access to the rear drawer when the front drawer is closed (see Fig.1). A housing (Fig.2 ref 3) receives both the front and rear drawers and underlies both drawers (see Figs.1 & 5, also abstract). Cataltepe does not disclose that the drawers are completely removable from the laundry appliance, however such a feature would have been obvious in light of the teachings of Joerger.
Joerger discloses an art related washing machine (Fig.1), wherein it is known to remove drawers from their housing in order to clean the drawers [0025] or perform other functions such as servicing or repair the drawers or washing machine.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Cataltepe in order to completely remove the dispenser in order to clean the drawers (Joerger [0025]). As to the limitation of the laundry appliance operating with the drawer(s) completely removed, such a limitation is intended use of the laundry appliance and one of ordinary skill in the art would reasonably expect that it is capable of doing so. To further clarify, there is no mention of a controller that inhibits a cycle from being performed or a sensor which detects the presence of a drawer. Further, there appears to be no mechanical limitations that would prevent the washing machine from running when the drawer is not in place. Thus, there is a reasonable expectation that the washing machine is capable of operating a cycle even when one or both drawers are removed. See also evidentiary reference Bouchard (lines 28-29) which indicate that it well-known that washing machine can operate without the presence of the detergent box. Also, Favaro Fig.6 showcases that even should the drawer be extended out/removed from the cabinet, water is still capable of traveling through the dispenser housing (see Favaro Fig.6 ref 18) and into the tub (see Favaro Fig.6 ref 33 and [0115]). Furthermore, it is reasonably expected that the washing machine is capable of performing a cycle that does not utilize water as well (e.g. spinning/dehydration, balancing/untangling, weighing, etc.).
Allowable Subject Matter
Claim 2 is allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter: 
The limitation of the width of the rear drawer and the front door being substantially equal, as claimed in claim 2, is interpreted the same as in parent case 16/721,064, now U.S. Patent No. 11,242,642, in order to maintain consistent examination. Specifically, the limitation of being substantially equal is understood to mean that the widths of the drawers are substantially equal so as to be nearly coextensive in a manner that allows the drawers to be nested. In other words, as the drawers exist on the same slide path (see claim 1), the widths indicate a coextensive nature of the drawers such that the configuration is provided as seen in Figs.6-10 of the instant application. In view of such an interpretation, the closest prior art to such a limitation would be Jin, as disclosed above. However, Jin utilizes limit stops on the first/second drawers in order to prevent movement of one drawer past a certain point and begin opening of the other drawer at said point. The configuration of Jin requires that the drawers not be substantially equal in width in order to provide the limit stops and nesting ability (see Jin Figs.3-4 & 7-8). As such, Jin would require a wholly different limit stop configuration in order to have drawers with the same width. Although Cataltepe showcase a riling structure that allows for nesting of one drawer into another, such that they are substantially equal in width. It is noted that this configuration is available because the rear drawer is to obtain overflow of agents from the front drawer, thus the front and rear drawer must be in fluid communication for the associated nesting rail configuration. As such, neither Jin or Wu, who desire different drawers that are not fluidly connected, would seek to implement a sliding configuration as seen in Cataltepe. Currently, there is no analogous prior art on the record which teaches such a configuration, while providing one of ordinary skill in the art with reasonable motivation to perform a modification to Jin in order to render the invention of claim 2 obvious. Accordingly, the prior art on record does not teach the totality of claim 2, thus claim 2 is considered allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711